 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaminating Services,Inc.andInternational UnionofElectrical,Radio and Machine Workers,AFL-CIO. Cases 9-CA-4090 and 9-CA-4136August 29, 1967DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSFANNING AND BROWNOn April 25, 1967, Trial Examiner Frederick U.Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the Respondent and theCharging Party filed exceptions to the Decision andsupporting briefs, and the General Counsel filed"limited exceptions" and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications:Respondent, located in Louisville, Kentucky, isa manufacturer and processor of wood and plasticwall coverings. At the beginning of October 1966,it had approximately 30 nonsupervisory productionand maintenance employees. On approximately Oc-tober 10, the International Union of Electrical,Radio and Machine Workers, AFL-CIO, began anorganizational campaign among these employees.Employees of Respondent attended several unionmeetings in October, up to and including October21.On October 19 the Union's Internationalrepresentative mailed to Respondent a list contain-ing the names of 15 of Respondent's employeeswho had been designated as the Union's in-plant or-ganizing committee. On the same day the Interna-tional representative mailed to Respondent a letterclaiming majority status and requesting recognitionas exclusive bargaining agent. Respondent receivedthese communications in due course.'The charges involving the other two were withdrawn and con-sequently no findings were made as to the reason for their dismissalAbout October 11, Respondent began interrogat-ing employees about the Union's activities, and onOctober 21 one of its supervisors, together with anofficer of the Company, parked in an automobileacross the street from the hall in which the Unionwas having a meeting of Respondent's employees.The Trial Examiner found that the above conductconstituted unlawful interrogation and surveillanceof employee activity in violation of Section 8(a)(1),to which findings no exceptions were filed. In addi-tion, two of Respondent's leadmen, during thisperiod, actively promoted a rival union among theemployees. The Trial Examiner found that theseleadmen were supervisors within the meaning of theAct and that their conduct was on behalf of Re-spondent and constituted a separate violation ofSection 8(a)(1). These findings are adequately sup-ported by the evidence.Between October 17 and 28 the Respondentdischarged or laid off 11 employees. Of these 11,Respondent contends that 8 were laid off becauseits production needs could no longer support them.The Trial Examiner found that there was noeconomic justification for these layoffs. He furtherfound that all eight were known union supportersand that at least six were dismissed because of theirunion activity.' These findings are adequately sup-ported by the evidence, and we adopt them. Theremaining three employees,FrancisRenfro,Richard Compton, and John O'Bryan, the last hav-ing been identified to Respondent as the unionleader, were allegedly discharged for misconduct orpoor working habits. The Trial Examiner found thatCompton and O'Bryan were discharged because oftheir union activity, which finding is adequatelysupported by the evidence and is hereby adopted.A 12th employee, Nima Jecker, was discharged, al-legedlyfortardinessandabsenteeism,onDecember 9, 1966, some 6 weeks after the first se-ries of dismissals but still during the Union's or-ganizational campaign. The Trial Examiner foundthatNima Jecker and Francis Renfro of the firstgroup of 11, were discharged for cause and not fortheir union activity. We disagree.Renfro was allegedly discharged on October 18,although his actual termination did not take placeuntilOctober 21, when he returned to work after 2days' absence. The reason assigned by Respondentfor Renfro's discharge was his intoxication on Oc-tober 18 while at work. C. L. Westray, the Respond-ent's president, testified that on the afternoon ofOctober 18 he found Renfro showing signs of intox-icationand that immediately thereafter he in-structed one of his supervisors to discharge him.Respondent asserts that when Westray dischargedRenfro, he had no knowledge of Renfro's alcoholicproclivities and that he was motivated entirely byRenfro's obvious condition of inebriation at thetime.167 NLRB No. 31 LAMINATING SERVICES, INC.235However Renfro had been employed by Respond-ent for over 2 years. His practice of drinking dur-ing lunchtime was a matter of common knowledge,and indeed,in so small a plant, the fact ofRenfro'sdrinking could hardly be concealed. It is clear thatSupervisor Rich knew of Renfro's drinking habitsand on one occasion disciplined him for his drinkingby sending him home. In the light of such facts, it isdifficult to believe that Renfro's drinking did notcome to Westray's attention, particularly, as Wes-tray conceded, he had frequent occasions to be inthe production area, which was adjacent to his of-fice.The actual delay in terminating Renfro is indeeda suspicious circumstance, but we assume that itwas Westray's intentionto have Renfro dischargedon October 18, and not on October 20, when helearned that Renfro was 1 of the 15 employeesdesignatedby the Unionas its organizing commit-tee.However,such assumption does not make un-reasonablean inference that the October 18discharge was discriminatorily motivated. Respond-ent had reasonable grounds for knowing or believ-ing that Renfro was supporting the Union. Renfrohad signed a prounion petition in mid-October atthe request of John O'Bryan. Respondent ap-parently launched its antiunion campaign on Oc-tober 11,interrogating employees Jecker,Renfro,Dermody, and others throughout the followingweek. Renfro was interrogated by Westray on Oc-tober 17, the day before his discharge. ThatRespondent had already adopted a policy of op-position to union organization and a determinationto frustrate it can hardly be denied. When on Oc-tober 17, Supervisor Rich learned of O'Bryan's ac-tivities from employee Dermody, he exclaimed,"Well, this...isgoing to stop this evening," andO'Bryan was discharged that day.Evaluating the facts in connection with Renfro'sdischarge in the context of Respondent'sunfairlaborpracticesandwholesalediscriminatorydischarges,we are impelled to the conclusion thatRenfro would not have been summarily dischargedbut forhis known or suspected union activities.Respondent had tolerated Renfro's drinking forover a period of 2 years and had meted out only amild discipline and that on only one occasion. In-sofar as the record shows he was a competent em-ployee and had never been disciplined for any causeother than his drinking,the prior lenient treatmentaccorded Renfro is in sharp contrast to his summa-ry discharge,and suggests that a lesser discipline,if any, would have been meted out on October 18,but for Renfro's union activities.2 We are of theopinion, and find, contrary to the Trial Examiner,that Respondent discharged Renfro in violation ofSection 8(a)(3) of the Act.Likewise, we find that Respondent dischargedemployee Nima Jecker because of her union activi-ties and sympathies rather than, as the Trial Ex-aminer found,because of excessive tardiness andabsenteeism. Jecker had been employed for morethan 2 years, and had a rather poor record for ab-senteeism and tardiness. Tardiness,we conclude,was not a shortcoming peculiar to Jecker, forRespondent had a policy of docking employees onequarter hour's pay whenever they were late morethan 5 minutes and the record does not suggest thatabsenteeism was a ground for discharge. There isno evidence of any practice of oral or writtenwarnings or of discipline for poor attendance. In-deed,Respondent,as clearly appears,made exten-sive use of part-time employees. Yet, on November10, approximately 2 weeks after the previous seriesof discharges ended and while the Union's cam-paign was still in progress, Jecker received an oralwarning from Westray regarding her tardiness. OnNovember 19, Westray handed her a written warn-ing which recited that it was a "second notice," andthat: "Unless you can put in full time, on time, itwill be necessary that we terminate your employ-ment with us," although between the oral warningon November 10 and the written notice, Jecker hadnot been tardy at all, and had been absent only 1day, plus one-half day on the date of the notice. Sig-nificantly, however, when Westray delivered thismessage toJecker,he at the same time interrogatedher as to her feelings about the Union and how shewas going to vote. Following this "second notice,"Jecker's attendance record was exemplary for 2weeks. In the third week she was late three times,twice by 8 minutes and once by 5 minutes, and wasdischarged.As we have observed, Jecker was interrogated byWestray on October 11 and Jecker'sname wasamong the 15 names submitted by the Union toRespondent as names of employees constituting theUnion'sorganizing committee.In the light of theRespondent's known antipathy to the organizationof its employees and the campaign of unlawful inter-rogations and discharges designed to frustrate unionorganizing among its employees,it is clear to us thatthe warnings to Jecker issued not because of herpoor attendance record but because of her union ac-tivities and that Respondent's conduct in that re-gard was part of a plan to harass Jecker and ulti-mately to discharge her, a plan which because ofJecker's known proclivities came to early fruition.In the circumstances,we find that Jecker's latenesswas a mere pretext for her discharge, that herdischarge was discriminatorily motivated, and thatby discharging her Respondent violated Section8(a)(3) and (1) of the Act.3The Trial Examiner concluded that, in the case of2Betts Baking Company,155 NLRB 1313,1321, enfd 380 F 2d 199(CA 10)3SeeArkansas Grain Corporation,166 NLRB 111. 236DECISIONSOF NATIONALLABOR RELATIONS BOARDO'Bryan, the Respondent was prepared to offerreinstatement, and that O'Bryan's discharge wouldhave been promptly rescinded but for O'Bryan'shaving found employment elsewhere. For onething, we do not think the evidence justifies the con-clusion that Respondent was prepared to offer rein-statement to O'Bryan.O'Bryan was discharged on October 17 whenRespondent was informed in the course of its un-lawful interrogation of employees that "O'Bryanwas the head of the Union." That evening O'BryanaskedWestray for his job back and Westray'sanswer was a noncommittal "You bring thosechecks in in the morning and we'll talk about gettingyour job back." This response certainly cannot beconstrued as an unequivocal invitation to return towork.4Westray testified that he was prepared totake back O'Bryan when the latter appeared at hisoffice the next morning, but, as he admitted, theoffer was to -be conditioned, for one thing, uponreceiving assurances from O'Bryan that he wouldnot roam around the plant and, for another, on theundisclosed results of a "final" investigation thatWestray had to make before he could give him afirm offer of reinstatement.5 We also observe thatRespondent was strongly opposed to the union or-ganization of its employees and that even after theconversation with O'Bryan on the morning of Oc-tober 18 it persisted in its efforts to frustrate theunion activities of its employees in its unlawful in-terrogation and surveillance of their activities and,most significantly, as we and the Trial Examinerhave found, by discharging employees on October21, 24, 26, and 28 and on December 9 because oftheir support of the Union. In our appraisal ofRespondent's conduct, when consideration is givento the fact that Respondent knew that O'Bryan was"the head of the Union" and to its continued unlaw-ful con_duct,_we cannot accept the Trial Examiner'sconclusion that Respondent was prepared to offerO'Bryan reinstatement.Butwhatever Respondent's intentionsmighthave been, we need not speculate on this score. Itiswell settled that where employees have been dis-criminatorily separated from their jobs, the em-ployer's intention to offer them reinstatement is nosubstitute for the actual making of such an offer.6With regard to Cecil Dermody, who was dis-criminatorily discharged on October 28, we con-clude, for the reasons expressed in connection withO'Bryan, that ' Respondent had not fulfilled itsobligation under the Act to offer unconditional rein-statement to Dermody. Again we observe that inthe context of its continued violations of the Act,Westray's query of Dermody 1 week after thelatter'sdischarge (whether he "would like" or"would want" to come back to work) is not to betaken as evidence of an intent to offer him uncondi-tional reinstatement. Indeed, Westray's remark toDermody, "Well, do you think you ought to callyour union friend, Mr. Paul Rinaldi, and ask him ifyou could come back to work here?" a short timethereafter indicates quite clearly that Westray har-bored a continued resentment against Dermody forhis support of the Union. Nor is Dermody's reply,"No thank you, not at this time," to Westray'soriginal query, to be taken, in the absence of anunequivocal offer of reinstatement, as an unequivo-cal rejection of employment.7 We conclude, there-fore, that the Trial Examiner was in error in findingthat Respondent was absolved from offering rein-statement to Dermody and O'Bryan, in failing torecommend reinstatement forO'BryanandDermody, in denying O'Bryan all backpay, and inlimiting the backpay due Dermody to the period ofIweek following his discharge.THE REMEDYHaving found that Respondent engaged in unfairlabor practices in addition to those found by theTrial Examiner, we shall order Respondent to ceaseand desist therefrom and to take the additionalaffirmative action necessary to effectuate the pur-poses of the Act.We have found, contrary to the Trial Examiner,that Respondent discriminatorily discharged Fran-cisRenfro and Nima Jecker and that it wasobligated to, but did not, offer proper reinstatementto John O'Bryan and Cecil Dermody. We shalltherefore order Respondent to offer immediate andfull reinstatement to Francis Renfro, Nima Jecker,John O'Bryan, and Cecil Dermody, and make themwhole for any loss of earnings they may have suf-fered by reason of the discrimination against themby payment to each of them of a sum of moneyequal to the amount the employees normally wouldhave earned as wages from the date of the em-ployees' discharge to the date of offer of full rein-statement, computed with interest at the rate of 6percent per annum, in accordance with the formulasset forth in F.W. Woolworth Company,90 NLRB289, and IsisPlumbing & Heating Co.,138 NLRB716.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-4LeedingSalesCo., Inc.,155NLRB755, 756SWestray testified that he told O'Bryan on the evening of his dischargethat "The only thing that is going to stand in the way of thisjob is I wantto check with other employees about whether or not they'llcooperate withyou, take you back and I won't have any morale problem in the place."6 SeeCrown Handbag of California,137 NLRB 1162, 1164;LeedingSales Co, Inc , supra.'Leeding Sales Co, Inc, supra, LipmanBros,Inc,164 NLRB850,Hatch Chevrolet,136 NLRB 284, 293 LAMINATING SERVICES, INC.ent,Laminating Services, Inc., Louisville, Ken-tucky, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified:(1)Delete paragraph 2(a), and substitute the fol-lowing:"(a)Offer to reinstate John Biscan, RichardCompton, Channing Leucht, James Aliff, WilliamWatkins,Randall Jolly, Francis Renfro, NimaJecker, John O'Bryan, and Cecil Dermody to theirformerorsubstantiallyequivalentpositions,without prejudice to their seniority or other rightsand privileges, and make them whole for any loss ofearnings suffered by reason of the discriminationagainst them, in the manner described in the sectionof the Trial Examiner's Decision entitled `TheRemedy,' as modified in the section of the Board'sDecision herein entitled `The Remedy."'(2) In paragraph 2(c), in line 2 thereof, substitutefor the words "to be furnished" the words, "onforms provided."(3)Delete the first indented paragraph of theAppendix and substitute the following:WE WILL offer John Biscan, Richard Comp-ton,Channing Leucht, James Aliff, WilliamWatkins, Randall Jolly, Francis Renfro, NimaJecker, John O'Bryan, and Cecil Dermodytheir former jobs and pay each of them forwages he or she lost as a result of his or herdischarge.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner: This matter,heard at Louisville, Kentucky, February 14 and 15,1967, pursuant to charges filed the preceding October 26,and December 16, and complaints issued December 29,1966, and January 6, 1967, and consolidated by order ofthe Regional Director entered January 6, 1967, presentsquestions as to whether Respondent, herein called theCompany, discharged 10 employees' for activity on be-half of the Charging Party, herein called the Union, andengaged inother acts of interference, restraint, and coer-cion violative of Section 8(a)(1) of the Act. Upon the en-tire record, including my observation of the witnesses,and after due consideration of the able briefs filed by theCompany2 and by General Counsel, I make the follow-ing:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a Kentucky corporation engaged atLouisville in the processing and manufacturing of woodand plastic wall coverings, annually ships in excess of$50,000 worth of goods to points outside the State, and is'The complaints name I I dischargees,but the name of one wasstncken bymutual agreement at the opening of the hearing2 I have,however, ignored the portions of the graphs attached to the237engaged in "commerce" and in operations "affectingcommerce" within the meaning of Section 2(6) and (7) ofthe Act. The Union is a labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe Union commenced organizing the Company's em-ployees early in October 1966. The complaint alleges thatduring the next 3 months Company President C. L. Wes-tray,Company Treasurer John Tarullo, and LeadmenHarris Rich, Edwin Olliges, and Martin Schwartz en-gaged in various acts of interference, restraint, and coer-cion in violation of Section 8(a)(1). The Company, in ad-dition to denying that it committed unfair labor practices,placed in issue the supervisory status of the leadmen, butin its brief acknowledges that Rich is "on the manage-ment side of the ledger" and makes no argument that heis not a supervisor.1.Conduct of President WestrayEmployee Nima Jecker testified that about a week be-fore she signed a union card (i.e., about October 11,1966),Company PresidentWestray called her andanother employee to his office where he asked Jecker ifshe had received a letter from the Union, and how shewould vote. On this occasion Westray expressed the viewthat the employees did not needa union inso small aplant. Jecker further testified that on November 19 Wes-tray, in the course of handing her a warning notice regard-ing her attendance, asked "What do you think about theUnion?" and "How are you going to vote?" Jecker par-ried both questions by stating that she did not know.Employee Francis Renfro testified that on October 17Westray called him and employee Jim To-we into thelunchroom, where Westray asked if Renfro had heard ofany union activities or had seen the petition being circu-lated by the Union, to both of which Renfro responded inthe negative. According to Renfro, Westray then askedwhether Renfro thought the people in the plant wanted aunion,and added that if so, Westray would get in touchwith Paul Priddy, the president of Local 89 of the Team-sters Union, a personal friend of his, and would help getthat local in.Westray, admitting that he talked to employees aboutunions, aswell as about other subjects, denied that heever asked Jecker if she were going to vote for or againstthe Union, denied that he ever expressed a preference forone unionover another, and averred that he had met Prid-dy, the president of Local 89, only once, and then on a so-cial occasion some 12 to 15 years before.I credit the testimony of Jecker and Renfro, except thatIdo not find that Westray referred to Priddy as a "per-sonalfriend." In this connection it may be noted that em-ployee Biscan attributed to Leadman Schwartz the obser-vation that "Mr. Westray was a personal friend of Mr.Paul Priddy's, that they grew up together." Schwartz wasnot asked to and did not deny this statement, but did testi-fy that he recalledWestray's having expressed apreference for Local 89 over anotherunion5 years be-Company's brief which purport to reflect company records prior to Au-gust 6, 1966, as no such records are in evidence. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore. A close reading of Renfro's testimony discloses thatthe reference to Priddy as a personal friend of Westraymay well have been a parenthetical comment inserted byRenfro and not a part of the statement he attributed toWestray. So construed, the comment, like the one Biscanattributed to Schwartz, may have reflected nothing morethan a common misapprehension at the plant. In anyevent, I find that Westray engaged in the interrogationand offer to bring in Local 89 as testified to by Jecker andRenfro, and that by his questions and statements to themthe Company violated Section 8(a)(1) of the Act.2.Conduct of Harris Rich and John TarulloAs noted above, Rich's supervisory status appears tobe conceded,and inany event is well established on thisrecord. According to employee Cecil Dermody, on Oc-tober 17 Rich asked him if he had heard anything aboutthe Union thatmorning,and who Dermody thought wasthe head of the Union. When Dermody replied that hethought John O'Bryan was the head, Rich continued:"Well, this-is going to stop this evening." O'Bryan wasdischarged late that day. About a week later, according toDermody, Rich asked him whether he voted for theUnion in the last election.Employee John Biscan testified that on October 18Rich asked him if he had received a letter from the Union,if anybody had asked him tosigna union card, if he knewof anyone who was "asking people tosignany paperabout the Union," and how he felt about a union. Em-ployee Randall Jolly testified that on October 21 Richcalled him back into the wood storage area, where (toquote Jolly):He asked me if I knew anything about the Union,and I told him I did. He asked me if I was for oragainst it, and I told him it was my business. And hesaid, well, if we were wanting a Union in there, heknew of a much better Union that we could have inthe plant. And he said at that time that the three ofus,William Watkins, Jim Aliff, and myself, were duea raise, a 15 cent raise, but he said if the Union comein or by having the Union activities there in the plantthere wouldn't be any chance of it. But if we didn'tvote for it, he wishes we'd talk it over with eachother, we would get our raises.Jolly further testified that on October 25 Rich askedagain if Jolly was for the Union and when Jolly repliedthat he was, Rich shook his head negatively.Rich denied discussing "union questions" with any ofthe employees, and denied knowing about O'Bryan's im-pending discharge at the time of the alleged conversationbetween Rich and Dermody. I credit the employeetestimony detailed above over Rich's general denial.Manifestly the interrogation, threats, and promises em-braced by that testimony establish company violations ofSection 8(a)(1).Rich admitted that he and Company Treasurer JohnTarullo parked across the street from the union hall for 10to 15 minutes on the night of October 21, at a time whenthey knew the Union was havinga meetingthere of com-pany employees. Rich testified that he recognized only'Other acts of interference alleged with respect to Schwartz and 01-liges are cumulative in the light of those found above as to Rich and Wes-tray, and I therefore see no need to discuss them in connection with theviolations of Sec 8(a)(1)one employee there, but several employees testified thatthey saw Rich or recognized his car. Rich's explanationthat he hoped to find his stepson there to deliver amessage seems a bit strained, and the failure to call Tarul-lo as a witness gives rise to an inference that his storywould not have supported that told by Rich. See W. H.Miner, Inc. v. Peerless Equipment Co.,115 F.2d 650,653 (C.A. 7), cert denied 312 U.S. 687;N.L.R B. v. SamWallick, d/bla Wallick and Schwalm Company,198 F.2d477, 483 (C.A. 3), citing 2 Wigmore,Evidence§ 285.As previously indicated, I do not regard Rich as a crediblewitness Under all the circumstances, I find that Rich andTarullo were engaging in surveillance of the union meet-ing place, and that the Company thereby violated Section8(a)(1).3.Martin Schwartz and Edwin OlligesBoth Schwartz and Olliges actively sought to have em-ployees sign a petition in favor of Local 89 of the Team-sters Union. Such conduct is manifestly violative of Sec-tion 8(a)(1) if engaged in by a member of management.3The issue here, therefore, is whether either of them is asupervisor within themeaningof the Act.In a representation proceeding in 1962 theRegionalDirector found that Olliges, Schwartz, and Rich were notsupervisors. He reached the opposite conclusion as to allthreemen ina representation proceeding in 1966. Thetestimony taken in the latter proceeding was introducedinto the instant record, which also contains furthertestimony on the subject. Although the matter is not freefrom doubt, and although I do not agree with the RegionalDirector's statement that the duties of Olliges andSchwartz are the sameor similarto those of Rich,4 I findon the entire record that Olliges and Schwartz had super-visory status. In this connection I note that they werepaid over 50 percent more than the next highest paid em-ployee; they together with Rich and the company officersdistributed paychecks; PresidentWestray would tellthem to relay instructions to an employee that he or shewas fired; they and Rich assisted company officials in theassignment of work to employees; employees off sickwould report to Rich, Schwartz, or Olliges; employeesleaving work because of illness would do the same; anemployee who forgets to punch his timecard may go toone of those three or to a company official to have histimecard validated; and Westray looks to them "as to theprogress of the work."Accordingly, I find that by having supervisors circulatea petition on behalf of a labor organization, the Companyviolated Section 8(a)(1) of the Act.B.The DischargesIJohn O'BryanO'Bryan played a leading role in the Union's efforts toorganize the Company's employees, a campaign whichbegan about October 10, 1966, only a week beforeO'Bryan's discharge. O'Bryan's prominence in the Union"See Decision and Direction of Election in Case 9-RC-7026, fn 1, inevidence in this case as G C Exh 5 LAMINATING SERVICES, INC.was no secret.On October 17, the day O'Bryan wasdischarged,Harris Rich(whose supervisory status is nowconceded and is established on this record)asked em-ployee Cecil Dermody who was the head of the Union.Dermody replied that he thought O'Bryan was the head.At the time,Rich continued,"Well, this -is going to stopthis evening."O'Bryan was in fact discharged that evening, whenRich,acting on orders from Company President Westray,gave O'Bryan two final paychecks and told him he wasdischarged.O'Bryan testified that Rich said the Companywas "going to go to all women"and that when O'Bryanasked if his unionactivityhad anything to do with hisdischarge,Richmumbled something which O'Bryancould not distinguish.According to Rich,he had had noword of this impending action until that afternoon, andWestray testified that he decided to let O'Bryan go thatday after twice discovering that O'Bryan was not attend-ing to his work.There is considerable evidence in therecord that O'Bryan had a proclivity for wandering aboutthe plant away from his job. But there is also evidencethat he was no more guilty of this offense than many otheremployees.Moreover,O'Bryan expressly contradictedthe testimony of Westray as to the two most recent in-stances which allegedly "triggered" the discharge, and Icredit O'Bryan in this respect,noting in passing that theCompany failed to call as a witness one Hudson whoWestray alleged was a witness to the final episode.According to O'Bryan's own testimony,however, inthe eveningof the day he wasdischarged he telephonedWestray inan effort to get hisjob back. Westraytold himto come to the office the following morning.O'Bryan'stestimony about the telephone conversation continued:He asked me if I got the checks, and I said yes, Istillhave them,and I hadn't cashed themyet.AndMr.Westray laughed over the phone and says,"Well, that's good."And hesaid,"You bring thosechecks in in the morning and we'll talk about gettingyour job back."The followingmorningO'Bryancame to the office, butthere is some conflict in the testimony over what ensued.According to Westray,he was prepared to take O'Bryanback upon receiving the latter's assurances that he wouldno longer roam about the plant,but O'Bryan when hecame in thankedWestrayfor giving him the opportunityto returnand said he had obtained a job at the REA.O'Bryan testified thathe said nothingaboutreturning towork for the Company (apparently he hadchanged his in-tentionsin this respect overnight)and that he merelyasked for arecommendationto the REA where he hadalreadyinquired and thoughthe had a chance ofemployment.In sum,the case of O'Bryan comes to this: he is knownand identified as the union leader, and as soon as thisidentification is made,Rich announces that a stop will beput to the union drive that night.Thatafternoon O'Bryanisdischarged,and I find that the assigned grounds arepretextuous.But Westray was ready to reconsider and toreemploy O'Bryan,when the latter made a special pleafor his job. It may well be thatWestraybelieved that thenow humbled O'Bryan would no longer press his or-ganizationalactivity.Be that as itmay, I find thatO'Bryanwas dischargedfor unionactivity,but that the dis-charge would have been promptly rescinded but for hishaving found employment elsewhere. I shall thereforerecommend no affirmativerelief in O'Bryan's case.2.Francis Renfro239Renfro worked at the Company from the fall of 1964until late October 1966.His last full day of work wasTuesday, October 18,1966. He was out sick on October19 and 20, and was discharged when he arrived at workon October 21. The sequence of dates just recited as-sumes some significance as Renfro's name was includedon a list of the Union's organizing committee which theUnion mailed to the Company on October 19 and whichwas delivered(according to the receipt introduced inevidence)to the Company on October 20.Renfro had signed a prounion petition at the request ofJohn O'Bryan in mid-October,and on the night of Oc-tober 18 signed a union card and agreed to serve on theorganizing committee.As found above,on the afternoonof October 17 Company President Westray spoke toRenfro about the Union.According to Westray, hediscovered on the afternoon of October 18 that Renfrowas drunk, and ordered his immediate discharge,but thepeople who prepared the paychecks had already left, soWestray arranged to have Renfro paid off the followingmorning.RichcorroboratedWestray'sversionofRenfro's termination.Renfro testified that he had nothing more to drink dur-ing the workday of October 18 than his customary twobeers at lunch.He admitted that on one occasion manymonths earlier Rich had sent him home because he wastoo intoxicated to work. Although this occasion seemedto stand out in the memory of several witnesses,it is clearthatRenfro'stendency to overindulge in alcoholicbeverages was well known to his fellow employees. In-deed,General Counsel seeks to turn this to his ad-vantage, arguing that as Westray was often on the plantfloor,he must have known of Renfro's tendency in thisrespect, but tolerated it until Renfro deceived Westray byconcealing his support of the Union.This theory has atleast a coincidence of time to support it, for it will be re-membered that the O'Bryan episode,described above,occurred October 17 and 18, and the latter date was alsothe last day Renfro was at work. It may be that the reasonRenfro's check was awaiting him when he arrived at workon October 21 was that Westray learned on October 20of Renfro'sunion activity,and seized upon his wellknown tendency to overimbibe as a ground for discharg-ing him.On the record before me, however,this proposed anal-ysis remains suspicion rather than proof.Iam inclined tocreditWestray that he found that Renfro was showingsigns of intoxication on October 18, and discharged himfor that reason.3.Richard ComptonCompton started work for the Company on Thursday,Octoberl3,1966, and was discharged when he reportedfor work on Monday, October 24. Compton was a highschool student, whose school days ended at 3 p.m. andwhose hours at the Company were intended to run from3 until the last employees left work,which would rangefrom 4 p.m. the regular quitting time, until the overtimeworkers left, often about 6 p.m.When Rich explainedCompton's prospective hours to him,Rich indicated thatlater in the fall the working hours could be expected torun even later in the evening. During his brief tenure,Compton worked the afternoons of October 13 and 14, 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe morning of Saturday,October 15,and the afternoonsof October 17, 20, and 21.He missed the afternoon ofOctober 18,but worked all day on October 19 as he wasout of school that day.On Friday evening,October 21,Compton attended theunion meeting;he saw Rich in the vicinity of the meetingthat night.Compton'snext workday was Monday, Oc-tober 24.When he arrived at the plant and went to punchhis timecard,Rich told him,"There's no need to look forit," and handed Compton his final paycheck,adding: "Wewon't be needing you any more."According to Compton,Rich gave Compton no explanation;according to Rich,he told Compton work was too slow and the Companydid not need him.Westray testified that he employed Compton purelyout of charity,and let him go because of the irregularityof the boy'shours, noting that on occasion"he didn'tshow up at all" and one day he came in the morning andwanted to work all day.Westray testified that he wasunaware of Compton'sunion"affiliations or associa-tions," and Rich testified that he recognized only one em-ployee,Cathy Judd,coming out of the union hall on thenight of October 21.Inote a contradiction between Rich and Westray as tothe reasons for letting Compton go,as one attributed thedismissal to the boy's irregular hours and the other to animpending economic layoff.Assuming that the Companydid not desire Compton's attendance on a full day, itwould seem that he could have been apprised of this factin some less dramatic fashion than a summary discharge.Also, his failure to report on one afternoon,and his work-ing all day the following day, preceded his termination byseveral days,but he was not even cautioned or reprovedfor these offenses during the intervening period. Forreasons developed more fullyinfra, Ido not credit theCompany's explanation that economic circumstances dic-tated a layoff at the end of October,but even if a cutbackhad been in order,one may well wonder whether it wouldhave affected Compton,who worked approximately 10hours a week.As I view Compton's case,the Company did indeedemploy him,asWestray testified, in a spirit of kindnessand charity.But when the object of this favor turned andthreatened to bite the feeding hand by supporting theUnion, the Company promptly fired him.In short, hereas inN.L.R.B. v.Condenser Corporationof America,128 F.2d 67, 75 (C.A.3), "There is considerably morethan coincidental connection between[his] attendanceat the meeting on one night and [his] discharge the fol-lowing[working morning]."I therefore find that theCompany by discharging Compton for union activity vio-lated Section 8(a)(3) and (1) of the Act.4.Randall Jolly, William Watkins, and James AliffThese three employees were all students at an elec-tronics school and worked mornings at the Company.They arrived for work and left together. Watkins andJolly were hired early in June 1966, and Aliff was hired inlateAugust. They all signed union cards on October 19.Jolly's testimony as to his October 21 conversation withRich has been quoted above, as has Jolly's furthertestimony that Rich on October 25 responded with anegative shake of the head on hearing of Jolly's continuedsupport of the Union.On Wednesday morning, October 26, Rich dischargedthe three men (Watkins was absent at a funeral butlearned of his discharge later that day), stating that "workslacked off and there wasn't enough" for them. Westrayon the witness stand affirmed that the three were laid offfor lack of work. On November 11, only 2 weeks aftertheir discharge, and 9 days after the filing of an unfairlabor practice charge in their behalf, the Company wroteeach of the three offering full-time employment, but eachrejected the offer because he had to spend half a day inschool.The data which the Company submitted at the hearingfalls far short of establishing any need for a layoff. Thesemen were laid off in the week ending October 28. In thatweek the amount of "orders booked" was the thirdhighest of any full week in September or October and thesecond highest of the last 6 weeks. The same relativefigures hold true for "orders shipped" that week, andalthough shipments dropped in the next 3 weeks, theywere no lower than for a 3-week period in August or a 2-week period in September. The "backlog" at the end ofthat week was slightly reduced from the two precedingweeks, but exceeded that of 3 weeks before. And theCompany had already lost 2 full-time factory employeesat that time, O'Bryan and Renfro, out of a total of 12 full-time factory employees. Evenassumingsome dropoff inwork (one employee, Leucht, testified to a slackening ofwork in the shipping department), the Company's ownstatistics furnish no explanation for the numerous separa-tions in this weeks I therefore find that the Companydischarged Jolly,Watkins, and Aliff because Rich hadascertained that Jolly wasa unionsupporter, and cor-rectly rersoned that his schoolmates, with whom he wentto and from work, were similarly inclined.5.John Biscan,CecilDermody,and Channing LeuchtThese three men, together with part-time employeesReinhardt and Weaver, were discharged October 28 byWestray with the explanation that work was slack. Allfive were known union supporters as their names were in-cluded in the list of the organizing committee which theUnion sent the Company a week before. We are not con-cerned here, however, with Reinhardt and Weaver as thecharge filed in their behalf was withdrawn and they werenot named in the complaint.Biscan was a comparatively new employee, havingbeen hired early in July. There is evidence that his at-tendance record was none too satisfactory; this was noturged as a ground for his discharge, but is put forward asthe reason the Company does not want to reemploy him.Leuchtwas a temporary employee, who had beenscheduled to return to school in September (the monthbefore his discharge) but had postponed this event forseveralmonths because of eye trouble. He did in fact'The Company's defense of lack of work is further weakened by its hir-ing of four employees within the next 2 weeks Moreover,itshould benoted that the Company had never before laid off an employee for lack ofwork The Company's claim that its backlog had substantially decreasedis also ill-founded, as the backlog remained relatively constant for the 7weeks preceding the layoff,and the shipments for the past 6 weeks had ex-ceeded the orders by only a small amount.Even if some layoff might havebeen justified, the figures fall far short of suggesting a curtailment of staffeven remotely resembling that which the Company undertook here Asshowninfra,out of 12 full-time and 8 part-time factory employees, theCompany between October 17 and 28 lost all but 6 full-time men LAMINATING SERVICES, INC.return to school in January1967. CecilDermody, whohad been hired in October 1961, quit May 23, 1966, butwas reemployedJuly 6.The testimony of Dermody andWestray is in sharp conflict as to whether Westray onrehiring Dermody agreed to restore his seniority status.Dermody testified that Westray upon reemploying himsaid he would receive his seniority,but that when Wes-tray laid him off and Dermody asked about his seniority,Westray replied,"Ican'tchange records."Westray onthe witness stand recalled that Dermody had mentionedhis seniority rights at the time he returned,but testifiedthat the Company"did not give him his seniority."I findthatWestray at the time of rehiring Dermody gave thelatter reason to believe that his seniority was beingrestored.As already noted,I find that the statistics furnished bythe Company fall far short of establishing that the Com-pany's actions in the last week of October had their gene-sis in any loss of business.The record establishes thatbetween October 17 and 28 the Company lost 6 of its 12full-time factory employees and all 8 of its part-time fac-tory employees.6 In every week following the Labor DayholidayDermody worked overtime.Isimply cannotcredit the Company's explanation that on top of all theprevious discharges in that period,it included Dermody,Biscan,and Leucht because it no longer needed them; thefigures the Company supplied will not support such a mo-tive.Ifind that the real reason for their discharge wastheir avowed support of the Union.Cf.Shattuck DennMining Corporationv.N.L.R.B.,362 F.2d 466, 470(C. A. 9).7On November 3, 1 week after Dermody's discharge hereturned to the company plant to see his brother.On thisoccasionWestray asked him whether he would comeback to work,or whether he wanted his job back, towhich Dermody(who was about to start work at GeneralElectric) responded:"No, thank you.Not at this time."On November 11, the Company wrote letters to the part-time employees offering them full-time jobs,which theyrefused.On November 18, Dermody,who had been laidoff at General Electric asked Westray if he had work forDermody until General Electric recalled him.Westraysaid,"Well, do you think you ought to call your unionfriend,Mr. Paul Rinaldi,and ask him if you could comeback to work here?"Westray then said he would letDermody know through Dermody's brother the next day,and the word when it came was negative.6.NimaJeckerJecker, whose name appeared on the list of the unionorganizingcommittee,was discharged December 9,1966, allegedly for continued and habitual tardiness.Jecker had been orally warned for tardiness early inNovember and received a written warning from Westrayfor that offense on November 19. The letter reads in partas follows:Ispoke to you about this condition on Thursday,November 10. At that time, I reminded you that youwere either late or absent every day during the6 In addition to the discharges described above, employees Cobble,Adams, and Stone quit or were discharged during the period. See G CExh 7'Of the 10 men whose names were given the Company on October 20,1966, as members of the Union's organizing committee, only 2 were stillemployed after October 28 The five women on thelist remained un-241preceding week. I also discussed with you yourfailure to put in a full week during the preceding 11weeks.This is a secondnotice concerningyour work record.Unless you can putin full time,on time,itwill benecessarythat we terminateyour employment withus.Company records show that between the dates of the oraland written warnings, however, Jecker had not been tardyat all, and had been absent only I day, November 15. Shewas also absent one-half day on November 18, the dateof the letter. Her attendance record was exemplary forthe 2 weeks following the written warning, but in the nextweek she was tardy 3 days out of 5, twice by 8minutesand once by 5. At the end of that week she wasdischarged.General Counsel argues that the Company was seekingto build a case against Jecker because of her union activi-ty. It is true that prior to Jecker's support of the Unionher frequent absences and tardiness provoked nowarnings, that her record between the first and secondwarnings was not such as to call for a second rebuke, andthat the second warning was accompanied by Westray'sinquiries into what she thought about the Union andwhether she would vote for it. On the other hand, whenan employee already warned for tardiness arrives forwork late three times in a 5-day week, the burden ofshowing that her discharge was not for the stated reasonis indeed a heavy one. Jecker testified that when she camefor her final paycheck, Schwartz told her in the presenceof the office girl that he had warned her "that union wasgoing to mess you up." Schwartz and the office girl denythat any such statement was made. Even if Jecker's ver-sion be credited, it adds little to her case as Schwartz hadnothing to do with her discharge and would have been ex-pressing only his own opinion of the cause of her termina-tion. In any event, I have no basis for crediting Jeckerover the two denials.Although the matter is by no means free from doubt, Ifind that General Counsel failed to establish that Jecker'sdischarge was for union activity.CONCLUSIONS OF LAW1.By interrogating employees as to their union viewsand those of fellow employees, by keeping a union meet-ing place under surveillance, by circulating a petition onbehalf of a competing labor organization, and by tellingemployees that their wage increases depended upon theiropposing the Union, the Company engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 8(a)(1) and Section 2(6) and (7) of the Act.2.By discharging John O'Bryan, Cecil Dermody,Richard Compton, James Aliff, Randall Jolly, WilliamWatkins, John Biscan, and Channing Leucht for unionmembership or activity, the Company engaged in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(3) and (1) and Section 2(6) and (7) of the Act.scathed until Jecker'sdischarge in December, discussedbelow "Themere fact that all union members or supporters are not discharged doesnot disprove the fact that an employee's discharge is based upon an unlaw-ful discriminatorymotive "N L R B v Challenge-CookBrothers, 374F 2d 147 (C A 6), citingNachmanCorpvN L R B,337 F 2d 421,424(C A 7) 242DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYIshall recommend the customary cease-and-desistorder, together with the conventional reinstatement andbackpay order for the dischargees, except that O'Bryanand Dermody have in effect already declined reinstate-ment, so that no backpay is due O'Bryan, and only Iweek's pay is due Dermody. The remedy in O'Bryan'scase is discussed above. As to Dermody, I would onlynote that by his own testimony, Westray asked him onNovember 3 if he would "like to" or "want to" comeback, that he told Westray, "No, thanks not at this time,"and that on November 18 he asked Westray only forwork until Dermody "was called back" at General Elec-tric.The part-time employees are entitled to reinstate-ment to part-time jobs; the offer to them of a full-time jobwas not under the circumstances the offer of a compara-ble position. Backpay due under the order should be com-puted in accordance with the formulas set forth in F. WWoolworth Company,90 NLRB 289, andIsis Plumbing&HeatingCo.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in this case,I recommend,pursuant to Section 10(c) of the Act, issuance of the fol-lowing:ORDERRespondent,Laminating Services, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstany employee because of membership or activity in Inter-national Union of Electrical, Radio and Machine Work-ers, AFL-CIO, or any other labor organization.(b)Coercivelyinterrogating employees as to theirunion activity or that of fellow employees,keeping unionmeetings under surveillance,circulating a petition on be-half of a competing labor organization,telling employeesthat their wage increases depend upon their opposing aunion,or in any other manner interfering with, restrain-ing, or coercing any employee in the exercise of his rightto join or assist a labor organization.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to reinstate John Biscan, Richard Compton,Charming Leucht, James Aliff, William Watkins, andRandall Jolly to their former or substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them and Cecil Dermodywhole in the manner described in the portion of the TrialExaminer's Decision entitled "The Remedy" for any lossof earnings suffered by reason of the discriminationagainst them.(b)Notify any of the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.(c)Post at its plant at Louisville, Kentucky, copies ofthe attached notice marked "Appendix."8 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 9,afterbeingdulysignedbyRespondent'sauthorized representative, shall be posted by it, im-mediately upon receipt thereof,and be maintained for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 9, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.9" in the event that this Recommended Order is adopted by the Board,the words"a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words"a Decisionand Order "9 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL offer John Biscan,Richard Compton,Charming Leucht,James Aliff, William Watkins andRandall Jolly, their former jobs and pay each of themand Cecil Dermody for wages he lost as a result ofhis discharge.We have previously offered to reem-ploy John O'Bryan and Cecil Dermody.WE WILLNOT take or threaten to take any actionagainst them for engaging in union activity,coercive-ly question them as to their union activity or that offellow employees,keep union meetings under sur-veillance,circulate a petition in support of a compet-ing labor organization,or in any other manner inter-fere with,restrain,or coerce them in their exercise oftheir rights under the Act.All ouremployees have the right to join or assist Inter-national Union of Electrical,Radio and Machine Wor-kers,AFL-CIO,or any other union.They also have theright not to join or assist any union.LAMINATING SERVICES,INC(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStatesof their rightto full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202, Telephone 684-3686